DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application: the limitation of “the valve tip is proximal to the cannula tip” in claims 12-20. First, it is noted that the instant disclosure and the disclosure of US Patent Application Nos. 13/360,180 and 14/806,469 does not provide sufficient support for this feature. Specifically, first recitation of this limitation is in instant claim 12. The instant specification and the disclosures of US Patent Application Nos. 13/360,180 and 14/806,469 do not provide antecedent basis for “proximal” and does not identify any proximal or distal ends of system 100. Moreover, the instant specification discloses that “System 100 includes flat surface 150 when system 100 is in the sealed position” in instant [0017] and that “tip 122 of cannula 120, tip 132 of valve 130 and tip 142 of housing 140 comprise flat surface 150” in instant [0018] illustrated in Figs. 1B and 1C. This disclosure is also in [0017]-[0018] and Figs. 1B and 1C of the disclosure of US Patent Application No. 14/806,469 and [0016]-[0017] and Figs. 1B and 1C of the disclosure of US Patent Application No. 13/360,180. Therefore, it appears that the instant specification and the disclosures of US Patent Application Nos. 13/360,180 and 14/806,469 appear to require that the valve tip forming a flat surface with the cannula tip in the sealed position instead of “the valve tip is proximal to the cannula tip” as required by claim 12.
Thus, since this application repeats a substantial portion of prior Application No. 14/806,469, filed 01/22/2013 and Application No. 14/806,469, filed 01/27/2012, and adds disclosure not presented in the prior application (see above discussion of limitation for claims 12-20). Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
the limitation of “in the sealed position, the should and the protrusion are axially aligned with the radially oriented opening” required by claim 7. This feature is supported by instant Fig. 1C but is not described in the instant specification.
the limitations of “a circumferential” as required by claim 9. The feature appears to be referring to first feature 138 and second feature 139 since these features are described in instant [0018]-[0019] and [0036] and Fig. 1D as being configured to “squeegee” (instant [0018]-[0019]) and “wipes off” (instant [0036]) an outer surface of the cannula.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “in the sealed position, the valve tip is proximal to the cannula tip” in claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-11 are objected to because of the following informalities: 
Claim 1: the recitation of “wherein cannula and valve” on line 7 should be recited as --wherein the cannula and the valve--.
Claims 2-11 are objected to for incorporating the above informality through its respective claim dependencies. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 12, it is noted that the limitation of  “in the sealed position, the valve tip is proximal to the cannula tip” on line 10 is the first and only recitation of the limitation. The instant specification and drawings does not provide any support for this feature. On the contrary, the instant specification appears to only disclose that the system is in a sealed position, when “System 100 includes flat surface 150 when system 100 is in the sealed position” (instant [0017]) and “tip 122 of cannula 120, tip 132 of valve 130 and tip 142 of housing 140 comprise flat surface 150” (instant [0018]), wherein instant [0035] further discloses that “tip 122 of cannula and tip 132 of valve 130 are co-planar when system 100 is in the sealed position”. This sealed position with tip 122 of the cannula and tip 132 of the valve being coplanar is illustrated in Figs. 1B and 1C. Therefore, it appears that the claimed limitation is requiring a sealed position contrary to the sealed position described by the instant specification and drawings.
Furthermore, it is also noted that the instant specification and drawings also do not describe what is the proximal end of the system and thus, it is unclear how the valve tip is proximal to the cannula tip, see 35 U.S.C. 112(pre-AIA ), second paragraph, rejection below for additional details.
Claims 13-20 are rejected for incorporating the limitation through their respective claim dependencies, and thus also contain subject matter not described in the instant specification and drawings.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation of “the radially oriented opening” on lines 5-6 lack antecedent basis and is confusing because this is the first recitation of the limitation but the claim already requires a radially extending opening on lines 2-3. Therefore, it is unclear whether the recitation is referring to the same opening as recited in lines 2-3 or requiring another different radially oriented opening different from the radially extending opening. However, as best understood for the purpose of continuous examination, the recitation is interpreted as referring to the same opening as recited in lines 2-3. Accordingly, the recitation is suggested to be recited as --the radially extending opening-- so as to avoid the confusion. However, if applicant intends to require a second different opening from that of lines 2-3, appropriate clarification with citation of support is suggested to clarify the confusion and avoid any issues of new matter.
Moreover, the recitation of “the opening” on line 10 is also confusing because it is unclear which of the two openings of “a radially extending opening” (lines 2-3) and “the radially oriented opening” (lines 5-6) the recitation is referring to, but to be consistent with the above interpretation, the recitation is also interpreted as referring to --the radially extending opening--. However, if applicant intends to require a second different opening, appropriate clarification for the recitation in line 10 is further required.
Regarding claims 6 and 7, the recitations of “the opening” are confusing as explained for claim 1 above.
Regarding claim 9, the recitation of “the valve further comprises a circumferential” is confusing because “circumferential” is an adjective. Therefore, it is unclear whether a noun is inadvertently omitted from the claim or if the recitation of “circumferential” is referring to the circumference. Moreover, it is noted that the instant specification also does not provide antecedent basis for the recitation. However, as best understood for the purpose of continuous examination, the recitation is interpreted as referring to a circumference. If applicant intends to require a different structure, appropriate clarification is required and it is suggested that a citation of support is provided to avoid any issues of new matter.
Regarding claim 12, the limitation of “in the sealed position, the valve tip is proximal to the cannula tip” in line 10 is confusing because the instant disclosure does not identify a proximal end or a distal end. Therefore, it is unclear what the relative position of the valve tip and the cannula tip is. Moreover, the instant specification and drawings also do not provide sufficient description to understand the scope of this limitation.
Claims 2-11 and 13-20 are rejected to for incorporating the above confusion through its respective claim dependencies. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-6 and 8-11 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Fangrow (US Pub. No. 2008/0103482 A1).
Claim 1. Fangrow discloses a compressible cannula valve comprising: 
a cannula (28) comprising a cannula tip (31), a central lumen (36), and a radially extending opening (38) in fluid communication with the central lumen (Figs. 5-6B; [0026]); 
a resiliently compressible valve (26) comprising a valve tip (Fig. 4; [0024]; i.e., tip with orifice 27), wherein the valve is disposed around the cannula and a protrusion (52) of the valve is received radially within the radially oriented opening (Figs. 7A-7B; [0030]); and 
a housing (24) comprising an inner cavity (i.e., inner cavity of housing 24), wherein cannula and valve are positioned in the inner cavity (Fig. 8a); 
wherein when the valve changes from a sealed position (Figs. 8A, 8B) to an open position (Figs. 9A-9B), the valve deforms and withdraws the protrusion of the valve out of the opening ([0037]).
Claim 2. Fangrow discloses the compressible cannula valve of claim 1, wherein the cannula and the valve are co-axially disposed in the housing (Figs. 8A,8B).
Claim 3. Fangrow discloses the compressible cannula valve of claim 1, wherein the valve is configured to be compressed coaxially within the housing by a male luer (10) (Fig. 9A-9B; [0036]-[0037]).
Claim 4. Fangrow discloses the compressible cannula valve of claim 1, wherein the cannula comprises a radially oriented second opening (34) ([0027]; Figs. 6A-6B).
Claim 5. Fangrow discloses the compressible cannula valve of claim 1, wherein the protrusion is radially extending ([0030]; Fig. 7A).
Claim 6. Fangrow discloses the compressible cannula valve of claim 1, wherein the valve further comprises a shoulder (see annotated Fig. 7A) disposed opposite the protrusion (i.e., identified shoulder is disposed opposite protrusion 52 since the identified shoulder is on the outer wall surface while protrusion 52 is on the inner wall surface of flexible element 26), wherein the shoulder is configured to resist withdrawal of the protrusion out of the opening by engaging an inner wall of the housing ([0036]-[0037]; i.e., via frictional engagement with the inner surface of housing 24 until sufficient force is applied to overcome the frictional engagement of the identified shoulder so as to push protrusion 52 out of opening 38 as illustrated in Figs. 9A-9B).

    PNG
    media_image1.png
    672
    397
    media_image1.png
    Greyscale


Claim 8. Fangrow discloses the compressible cannula valve of claim 1, wherein in the open position, the cannula tip extends through the valve tip (Figs. 9A-9B).
Claim 9. Fangrow discloses the compressible cannula valve of claim 1, wherein an inner surface of the valve further comprises a circumferential (see annotated Fig. 9A) configured for wiping a fluid off of an outer surface of the cannula (i.e., since the identified circumferential engages with the cannula, the identified circumferential is capable of wiping fluid on the outer surface as rigid element 28 passes through flexible element 26).

    PNG
    media_image2.png
    777
    491
    media_image2.png
    Greyscale

Claim 10. Fangrow discloses the compressible cannula valve of claim 1, further comprising a base (i.e., distal end 33 with radially projecting elements 35) joined with the housing ([0025]), wherein the cannula is formed in the base (Fig. 5).
Claim 11. Fangrow discloses the compressible cannula valve of claim 1, wherein the cannula tip extends toward an opening (i.e., opening of housing 24 throughwhich luer end 12 of male luer connector 10 extends through) of the housing (Fig. 8A).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,114,244 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the patented claims require a valve system comprising a cannula, a resiliently compressible valve, and a housing as required by the instant claims. Therefore, it is clear that all of the limitations of the instant claims are found in the patented claims. The differences between the instant claims and the patented claims lies in the fact that the patented claims include more elements and are thus more specific. Thus, the invention of the patented claims is in effect a “species” of the “generic” invention of the instant claims. It has been held that the generic invention is anticipated by the species. See In re Goodman, 29 USPQ 2d 2010 (Fed. Cir. 1993). Since the instant claims are anticipated by the patented claims, they are not patentably distinct from the patented claims.

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,350,403 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the patented claims require a valve system comprising a cannula, a resiliently compressible valve, and a housing as required by the instant claims. Therefore, it is clear that all of the limitations of the instant claims are found in the patented claims. The differences between the instant claims and the patented claims lies in the fact that the patented claims include more elements and are thus more specific. Thus, the invention of the patented claims is in effect a “species” of the “generic” invention of the instant claims. It has been held that the generic invention is anticipated by the species. See In re Goodman, 29 USPQ 2d 2010 (Fed. Cir. 1993). Since the instant claims are anticipated by the patented claims, they are not patentably distinct from the patented claims.

Allowable Subject Matter
Claim 7 would be allowable if 1) a proper terminal disclaimer is filed to overcome the above double patenting rejections; or 2) rewritten to overcome the above double patenting rejections and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: while Fangrow discloses a shoulder, see annotated Fig. 7A, Fangrow does not disclose that the identified shoulder and protrusion 52 being axially aligned with the radially oriented opening. Similarly, Lopez discloses a compressible cannula valve comprising a housing (20), a cannula (90), and a resiliently compressible valve (60) as required by claim 12 wherein the shoulder (64) and the protrusion (i.e., internally extending protrusions on the inner wall of seal member 60) being axially aligned with the radially oriented opening (Fig. 6) but does not further disclose that the protrusion being received radially within the radially oriented opening (100). However, there does not appear to be sufficient motivation to modify Fangrow with the feature of the shoulder and the protrusion being axially aligned with the radially oriented opening or to modify Lopez with the feature of the protrusion being received radially within the radially oriented opening.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369. The examiner can normally be reached Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JENNA ZHANG/Primary Examiner, Art Unit 3783